Citation Nr: 1745114	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for prostate cancer, status post transurethral resection of the prostate (TURP) (prostate condition).


REPRESENTATION

Appellant represented by:	Curtis W. Fetty, Attorney


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Navy from May 1954 to February 1958, and in the United States Air Force from February 1958 to February 1962 and from February 1966 to May 1974.  The Veteran received multiple awards and medals including the Air Force Good Conduct Medal with three oak leaf clusters.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Boise, Idaho, based on a change of residence of the Veteran.

The case was previously before the Board in October 2015, at which time, the Board remanded the issue of increased rating for prostate cancer, status post transurethral resection of the prostate to the Agency of Original Jurisdiction (AOJ) for additional development, including, clarification of the procedures or treatments the Veteran had undergone for his prostate cancer.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2017.  The VA examiner was asked to determine whether the Veteran's prostate cancer was currently active.  If the Veteran's prostate cancer was not active, the examiner was asked to address the current residuals of the Veteran's prostate condition.  The examiner opined that the Veteran's cancer was not currently active.  However, the examiner did not address the current residuals of the Veteran's prostate condition.  Therefore, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination assessing the nature and severity of his prostate condition and its residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his prostate condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded a genitourinary examination to determine the current severity of his prostate condition.  A copy of the claims file must be reviewed by the examiner in conjunction with the examination.

After physically examining the Veteran and performing any necessary tests, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to address specifically whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction.

In making this determination, the examiner should comment on the Veteran's PSA levels and discuss whether it indicates that the Veteran has active cancer.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must provide a rationale for any proffered opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is required.

3. The AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

